Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to an abstract idea without significantly more.  The claims recite:
1. A system, comprising:  
2a processor coupled to a memory, the processor configured to:  

3receive a plurality of first parameters for a first type-1 membership 4function (MF) that defines a first boundary of a footprint of uncertainty for an 5interval type-2 MF, wherein the interval type-2 MF is utilized by a fuzzy 6inference system that is executable in a computing environment, the fuzzy 7inference system being usable by a model where execution of the model executes 8the fuzzy inference system and generates results;  

9receive at least one second parameter, wherein the at least one second 10parameter is utilized to transform the first type-1 MF;  

11generate, based on a transformation of the first type-1 MF utilizing the at 12least one second parameter, a second type-1 MF, where the second type-1 MF 13defines a second boundary of the footprint of uncertainty for the interval type-2 14MF, and the first and second type-1 MF has a geometrical relationship relative to 15each other; and  

16adjust the plurality of first parameters of the first type-1 MF and the at 17least one second parameter to adjust the footprint of uncertainty for use in the 18model, where the adjusting is performed without needing to consider the 19geometrical relationship and the adjusting automatically maintains the 20geometrical relationship between the first and second boundaries.

Claim 111
Step 1:	 The claim is directed to a system, therefore it falls into the statutory category of a system.
Step 2A Prong 1: The claim recites, inter alia:
11generate, based on a transformation of the first type-1 MF utilizing the at 12least one second parameter, a second type-1 MF, where the second type-1 MF 13defines a second boundary of the footprint of uncertainty for the interval type-2 14MF, and the first and second type-1 MF has a geometrical relationship relative to 15each other; and  (This amounts to a mental process of taking receiving data (such an equation that forms a line (first type 1 MF)  and a constant value (second parameter) and adding the constant to the equation to generate a different equation. This can be done by hand using pen and paper.)
16adjust the plurality of first parameters of the first type-1 MF and the at 17least one second parameter to adjust the footprint of uncertainty for use in the 18model, where the adjusting is performed without needing to consider the 19geometrical relationship and the adjusting automatically maintains the 20geometrical relationship between the first and second boundaries. (This amounts to a mental process of considering what is wanted and changing the first parameters and second parameter to change the amount of uncertainty. Can be done mentality and do using paper and pen.)



Step 2A Prong 2: 
The claim does not include additional elements that are sufficient integrate the abstract idea into a practical application. The additional elements are: 
a processor coupled to a memory (The additional elements of a processor and memory do not integrate the abstract idea into practical application as it is merely stating that the judicial exception is to be applied on a generic computer, see MPEP 2106.05(b). )
wherein the interval type-2 MF is utilized by a fuzzy 6inference system that is executable in a computing environment, the fuzzy 7inference system being usable by a model where execution of the model executes 8the fuzzy inference system and generates results; (This amount to the use of machine learning models, recited at a high-level of generality, as a tool, represent a Field of Use and Tech. Environment, as set forth in MPEP 2106.05(h) and do not provide a practical application.)
wherein the at least one second 10parameter is utilized to transform the first type-1 MF (This amounts to insignificant extra-solution activity.)
where the second type-1 MF 13defines a second boundary of the footprint of uncertainty for the interval type-2 14MF (This amounts to insignificant extra-solution activity.)
where the adjusting is performed without needing to consider the 19geometrical relationship and the adjusting automatically maintains the 20geometrical relationship between the first and second boundaries. (This amounts to insignificant extra-solution activity.)
receive a plurality of first parameters for a first type-1 membership 4function (MF) that defines a first boundary of a footprint of uncertainty for an 5interval type-2 MF; (This amounts to receiving data.)
9receive at least one second parameter, wherein the at least one second 10parameter is utilized to transform the first type-1 MF;  (This amounts to receiving data.)

Step 2B: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements of the claim are: 

wherein the at least one second 10parameter is utilized to transform the first type-1 MF (This performing basic calcuations which not significantly more see MPEP 2106(d)(II) Berkheimer evidence: Flook.)
where the second type-1 MF 13defines a second boundary of the footprint of uncertainty for the interval type-2 14MF (This amounts to insignificant extra-solution activity and amounts to instructions to apply an abstract idea.)
where the adjusting is performed without needing to consider the 19geometrical relationship and the adjusting automatically maintains the 20geometrical relationship between the first and second boundaries. (This amounts to insignificant extra-solution activity and amounts to instructions to apply an abstract idea.)
receive a plurality of first parameters for a first type-1 membership 4function (MF) that defines a first boundary of a footprint of uncertainty for an 5interval type-2 MF; (receiving data is WURC because its directed to storing and retrieving information in memory. MPEP 2106.05(d)(II) Berkheimer evidence: Versata Dev.)
9receive at least one second parameter, wherein the at least one second 10parameter is utilized to transform the first type-1 MF;  (receiving data is WURC because its directed to storing and retrieving information in memory. MPEP 2106.05(d)(II) Berkheimer evidence: Versata Dev.)
  


2. The system of claim 1, wherein the processor, when performing the 2transformation, is further configured to:  3apply the at least one second parameter to at least one of: (1) one or more of the 4plurality of first parameters, or (2) membership values of the first type-1 MF, where the sapplying transforms the first type-1 MF to the second type-1 MF with a plurality of third parameters. (Mental process of performing some math operation by applying the second parameter (value) to the first parameters (equation or values) to make a third parameters (equations or values).)

3: The system of claim 1, wherein the at least one second parameter is a lag parameter and a scale parameter, and wherein the processor, when performing the transformation, is further configured to: 
determine at least one first input value that corresponds to at least one membership value of the first type-1 MF that equals the lag parameter; 
transform the first type-1 MF to the second type-1 MF by scaling down a maximum membership value of the first type-1 MF by a factor equal to the scale parameter and by starting the second type-1 MF to increase from zero at the at least one first input value. (This is mental process of performing a math operations using pen and paper.)

4. The system of claim 1, wherein the processor, when performing the 2transformation, is further configured to perform or more of the following:  
3delay the first type-1 MF by a first value between 0 and 1, inclusive; 

4multiply a membership value of the first type-1 MF by a second value that is less sthan or equal to 1 to scale down the first type-1 MF;  

6subtract a first offset value from a plurality of membership values of the first type- 71 MF to vertically shift the first type-1 MF; or  

8horizontally shift the first type-1 MF with a second offset value to produce a 9shifted type-1 MF and selecting minimum values of the first type-1 MF and the shifted 10type-1 MF.  
(This amounts to performing mathematical operations that can be mentally done using pen and paper.)

15. The system of claim 1, wherein the at least one second parameter includes one or 2more of a scale parameter, a lag parameter, a shape scaling parameter, an offset 3parameter, or a hedge parameter.  (This amounts to insignificant extra-solution activity, selecting a particular data type. See MPEP 2106.05(g).)


16. The system of claim 1, wherein the interval type-2 MF is symmetric and the 2number of the at least one second parameter for transforming the first type-1 MF is 2.  (This amounts to insignificant extra-solution activity, selecting a particular data type. See MPEP 2106.05(g).)

7. The system of claim 1, wherein the interval type-2 MF is asymmetric and the 32PATENTS 130051-0419 2number of the at least one second parameter for transforming the second type-1 MF is 3.  (This amounts to insignificant extra-solution activity, selecting a particular data type. See MPEP 2106.05(g).)

18. The system of 1, wherein the plurality of first parameters and the at least one 2second parameter are received via at least one of a command line interface and a 3graphical user interface. (This amount to receiving data, which is insignificant pre-solution activity, See MPEP 2106.05g. Also the addition of the command line interface and graphical user interface do not amount to significantly more as it is merely stating that the judicial exception is to be applied on a generic computer parts which is not significantly more as state in MPEP 2106.05(b). 


Claim 9
Claim 9 is the method embodiment of claim 1 with similar limitations to that of claim 1. As such is rejected using the same reasoning found in claim 1.

Claim 10
Claim 10 is the method embodiment of claim 2 with similar limitations to that of claim 2. As such is rejected using the same reasoning found in claim 2.

Claim 11
Claim 11 is the method embodiment of claim 3 with similar limitations to that of claim 3. As such is rejected using the same reasoning found in claim 3.

Claim 12
Claim 12 is the method embodiment of claim 4 with similar limitations to that of claim 4. As such is rejected using the same reasoning found in claim 4.

Claim 13
Claim 13 is the method embodiment of claim 5 with similar limitations to that of claim 5. As such is rejected using the same reasoning found in claim 5.

Claim 14
Claim 14 is the method embodiment of claim 6 with similar limitations to that of claim 6. As such is rejected using the same reasoning found in claim 6.

Claim 15
Claim 15 is the method embodiment of claim 7 with similar limitations to that of claim 7. As such is rejected using the same reasoning found in claim 7.

Claim 16
Claim 16 is the method embodiment of claim 8 with similar limitations to that of claim 8. As such is rejected using the same reasoning found in claim 8.

Claim 17
Claim 17 is the non-transitory computer-readable media embodiment of claim 1 with similar limitations to that of claim 1. As such is rejected using the same reasoning found in claim 1.

Claim 18
Claim 18 is the non-transitory computer-readable media embodiment of claim 2 with similar limitations to that of claim 2. As such is rejected using the same reasoning found in claim 2.

Claim 19
Claim 19 is the non-transitory computer-readable media embodiment of claim 3 with similar limitations to that of claim 3. As such is rejected using the same reasoning found in claim 3.

Claim 20
Claim 20 is the non-transitory computer-readable media embodiment of claim 4 with similar limitations to that of claim 4. As such is rejected using the same reasoning found in claim 4.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 8-10, 13 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alghazzawi et al. (US 2018/0129873 A1 – hereinafter referred to as Daniyal).

In regards to claim 1, Daniyal discloses a system, comprising:  
2a processor coupled to a memory, the processor configured to:  (Daniyal para. [0094] teaches a Type 2 fuzzy logic (ITFLS) use processors and para. [0100 and 0101] teaches storing detected behavior, which indicates memory)
3receive a plurality of first parameters for a first type-1 membership 4function (MF) that defines a first boundary of a footprint of uncertainty for an 5interval type-2 MF, wherein the interval type-2 MF is utilized by a fuzzy 6inference system that is executable in a computing environment, the fuzzy 7inference system being usable by a model where execution of the model executes 8the fuzzy inference system and generates results;  (Daniyal para. [0103] teaches a collecting data from a sensor, finding vectors and features. It states “From the results of the features extraction, the type-1 fuzzy Membership Functions (T1MFs) of the fuzzy systems are then recognised/known/discovered via Fuzzy C-Means Clustering (FCM).” This teaches getting the first plurality of type-1 MF, wherein it defines the first boundary for a type-2 MF and is used by a fuzzy inference system.)

9receive at least one second parameter, wherein the at least one second 10parameter is utilized to transform the first type-1 MF;  (Daniyal para. [0103] states “After that, the type-2 fuzzy MFs are produced by using the obtained type-1 fuzzy sets as the principal membership functions which are then blurred by a certain percentage to create an initial Footprint of Uncertainty (FOU).” Wherein the second parameter is the “certain percentage” that is used to blur the type 1 MF.)

11generate, based on a transformation of the first type-1 MF utilizing the at 12least one second parameter, a second type-1 MF, where the second type-1 MF 13defines a second boundary of the footprint of uncertainty for the interval type-2 14MF, and the first and second type-1 MF has a geometrical relationship relative to 15each other; and  16adjust the plurality of first parameters of the first type-1 MF and the at 17least one second parameter to adjust the footprint of uncertainty for use in the 18model, where the adjusting is performed without needing to consider the 19geometrical relationship and the adjusting automatically maintains the 20geometrical relationship between the first and second boundaries.  (Daniyal para. [0103] cites “After that, the type-2 fuzzy MFs are produced by using the obtained type-1 fuzzy sets as the principal membership functions which are then blurred by a certain percentage to create an initial Footprint of Uncertainty (FOU). Then, with the learned membership functions, the rule base of the type-2 fuzzy system is constructed automatically from the input feature vectors. Finally, a method based on the BB-BC algorithm is used to optimize the parameters of the IT2FLS which will be employed to recognize the behavior and activity in the recognition phase.” This teaches using the “certain percentage” and blurring the type 1 MF to create a type-2 MF which results in a first type-1 MF being one boundary (for example UMF) and the second type-1 MF being the other boundary (for example LMF) which creates the footprint of Uncertainty and type-2 MF. It also optimize the parameters which is adjusting it.)

In regards to claim 2, Daniyal discloses 1the system of claim 1, wherein the processor, when performing the 2transformation, is further configured to:  3apply the at least one second parameter to at least one of: (1) one or more of the 4plurality of first parameters, or (2) membership values of the first type-1 MF, where the sapplying transforms the first type-1 MF to the second type-1 MF with a plurality of third  parameters. (Daniyal para. [0103] teaches using the “certain percentage” and blurring the type 1 MF to create a type-2 MF which results in a first type-1 MF being one boundary (for example UMF) and the second type-1 MF being the other boundary (for example LMF) which creates the footprint of Uncertainty and type-2 MF. It also optimize the parameters which is adjusting it.)

1 In regards to claim 5, Daniyal discloses 1the system of claim 1, wherein the at least one second parameter includes one or 2more of a scale parameter, a lag parameter, a shape scaling parameter, an offset 3parameter, or a hedge parameter.  (Daniyal para. [0103] teaches burring by the percentage which the examiner interprets to a scaling factor.)

1 	In regards to claim 8, Daniyal discloses 1the system of 1, wherein the plurality of first parameters and the at least one 2second parameter are received via at least one of a command line interface and a 3graphical user interface. (Daniyal para. [0100-0101] teaches the a graphical user interface (GUI) that is used to detect behaviors, which are used for the type-1MF to create type-2, thus parameters are received from a GUI.) 
 
Claim 9 is the method embodiment of claim 1 with similar limitations to that of claim 1. As such is rejected using the same reasoning found in claim 1.
Claim 10 is the method embodiment of claim 2 with similar limitations to that of claim 2. As such is rejected using the same reasoning found in claim 2.
Claim 13 is the method embodiment of claim 5 with similar limitations to that of claim 5. As such is rejected using the same reasoning found in claim 5.
Claim 16 is the method embodiment of claim 8 with similar limitations to that of claim 8. As such is rejected using the same reasoning found in claim 8.
Claim 17 is the non-transitory computer-readable media embodiment of claim 1 with similar limitations to that of claim 1. As such is rejected using the same reasoning found in claim 1.
Claim 18 is the non-transitory computer-readable media embodiment of claim 2 with similar limitations to that of claim 2. As such is rejected using the same reasoning found in claim 2.

Allowable Subject Matter
Claims 3-4, 6-7, 11-12, 14-15, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358. The examiner can normally be reached Mon-Fri. 10AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAULINHO E SMITH/Primary Examiner, Art Unit 2127